DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 9/16/2021. Claims 54-63 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 54, 56, 58, 60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al (US 20200033849 A1, hereinafter Yiu) in view of Wigard et al (US 20210144611 A1, hereinafter Wigard), and further in view of Damnjanovic et al (US 20180233055 A1, hereinafter Damnjanovic).

Consider claims 54, 56, 58, 60, and 62, Yiu discloses a measurement report reporting method; an apparatus, applied in a flight terminal, comprising at least one processor and a non- transitory memory storing instructions executable by the at least one processor (see Fig. 11); an apparatus, applied in a network device, comprising at least one processor and, a non-transitory memory storing instructions executable by the at least one processor (see Fig. 11); and a non-transitory computer storage medium storing computer instructions (see Fig. 9) comprising:
receiving, by the flight terminal from the network device, a threshold of a quantity of first neighboring cell (Yiu discloses monitoring signal strengths at the AV-UEs and at 
when the quantity of first neighboring cell is greater than the threshold, determining, by the flight terminal, to report a measurement result, wherein the measurement result comprises a flight status of the flight terminal, and wherein the flight status of the flight terminal indicates that the flight terminal is in the air (Yiu further discloses that trigger events that base station 201 may enable include when number of detected cells exceeds a threshold N, where N is configurable, AV_UE 211 may recognize the measurement as a trigger event and send a measurement report to base station 201, paragraphs 77 and 83).
However, Yiu does not expressly disclose wherein signal strength difference between signal strength of the first neighboring cell and signal strength of a serving cell of the flight terminal is less than a value; or 
receiving, by a flight terminal from a network device, a first measurement-related parameter and a second measurement-related parameter via a first broadcast message, and the first measurement-related parameter is different from the second measurement-related parameter; 
in response to the flight status in the reported measurement result indicating that the flight terminal is in the air, receiving, by the flight terminal from the network device, indication information based on the flight status of the flight terminal, wherein the indication information indicates a target measurement-related parameter to which the 
configuring, by the flight terminal, the flight terminal by using the target measurement-related parameter; 
reporting, by the flight terminal based on the target measurement-related parameter, a measurement report to the network device; 
wherein the first measurement-related parameter comprises at least one of a hysteresis parameter of a first Al event, a threshold parameter of the first Al event, a hysteresis parameter of a first A2 event, a threshold parameter of the first A2 event, a frequency offset of a first A3 event, a cell offset of the first A3 event, a hysteresis parameter of the first A3 event, an offset of the first A3 event, a frequency offset of a first A4 event, a cell offset of the first A4 event, a hysteresis parameter of the first A4 event, a threshold parameter of the first A4 event, a first maximum cell quantity, a first log measurement area, or a first time trigger parameter; 
wherein the second measurement-related parameter comprises at least one of a hysteresis parameter of a second Al event, a threshold parameter of the second Al event, a hysteresis parameter of a second A2 event, a threshold parameter of the second A2 event, a frequency offset of a second A3 event, a cell offset of the second A3 event, a hysteresis parameter of the second A3 event, an offset of the second A3 event, a frequency offset of a second A4 event, a cell offset of the second A4 event, a hysteresis parameter of the second A4 event, a threshold parameter of the second A4 event, a second maximum cell quantity, a second log measurement area, or a second time trigger parameter.

receiving, by a flight terminal from a network device, a first measurement-related parameter and a second measurement-related parameter via a first broadcast message, and the first measurement-related parameter is different from the second measurement-related parameter (FIG. 11 illustrates an example in an embodiment in which terminal devices are configured to report an event that indicate a possible change of the mobility state from the terrestrial state to the airborne state, or vice versa, paragraph 102; Referring to FIG. 11, base stations, depicted by BS1, are configured to convey (message 11-1) values for the parameters, such as a value for a configuration parameter and a value for an environment parameter as broadcast and/or in dedicated signaling to terminal devices, like the terminal device TD1, paragraph 103); If the current altitude position state is terrestrial, a measurement report event is detected in block 1204, if the following equation is true: RSRP_s<RSRP_n+RSSI/alpha-beta/alpha-H1, paragraph 1019); If the current altitude position state is airborne, i.e. not terrestrial, a measurement report event is detected in block 1206, if the following equation is true: RSRP_s>RSRP_n+RSSI/alpha-beta/alpha+H2, paragraph 118);
receiving, by the flight terminal from the network device, indication information based on the flight status of the flight terminal, wherein the indication information indicates a target measurement-related parameter to which the flight terminal is to be switched, and the target measurement-related parameter is the second measurement-related parameter (The base stations 110 are configured to determine an altitude 
configuring, by the flight terminal, the flight terminal by using the target measurement-related parameter (If the current altitude position state is airborne, i.e. not terrestrial (block 1203: no), a measurement report event is detected in block 1206, if the following equation is true: RSRP_s>RSRP_n+RSSI/alpha-beta/alpha+H2, paragraph 118); 
reporting, by the flight terminal based on the target measurement-related parameter, a measurement report to the network device (sending measurement report, step 1205 in Fig. 12);
wherein the first measurement-related parameter comprises at least one of a hysteresis parameter of a first Al event, a threshold parameter of the first Al event, a hysteresis parameter of a first A2 event, a threshold parameter of the first A2 event, a frequency offset of a first A3 event, a cell offset of the first A3 event, a hysteresis parameter of the first A3 event, an offset of the first A3 event, a frequency offset of a first A4 event, a cell offset of the first A4 event, a hysteresis parameter of the first A4 event, a threshold parameter of the first A4 event, a first maximum cell quantity, a first log measurement area, or a first time trigger parameter (see paragraphs 111-116); 
wherein the second measurement-related parameter comprises at least one of a hysteresis parameter of a second Al event, a threshold parameter of the second Al 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wigard with the teachings of Yiu in order to reduce measurement overload and conserve battery power.
However, the combination of Yiu and Wigard does not expressly disclose that the receiving, by the flight terminal from the network device, indication information based on the flight status of the flight terminal, is in response to the flight status in the reported measurement result indicating that the flight terminal is in the air.
In the same field of endeavor, Damnjanovic discloses in response to the flight status in the reported measurement result indicating that the flight terminal is in the air, receiving, by the flight terminal from the network device, indication information based on the flight status of the flight terminal (the drone UE height reporting may be periodic, event-based (e.g., when the height crosses above and/or below certain values), event-based and periodic, combined with other RRM measurements and reporting, etc. Base stations may find the drone UE height information to be useful to configure power control parameters, manage interference, provide mobility management, generate 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Damnjanovic with the teachings of Yiu and Wigard in to configure and/or manage any suitable radio resource.

Claims 55, 57, 59, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Wigard, further in view of Damnjanovic and further in view of Kim et al (US 20190166516 A1, hereinafter Kim).

Consider claims 55, 57, 59, 61, and 63, and as applied to claims 54, 56, 58, 60, and 62 respectively above, the combination of Yiu, Wigard and Damnjanovic does not expressly disclose wherein the threshold is carried in a radio resource control (RRC) connection reconfiguration message.
In the same field of endeavor, Kim discloses wherein the threshold is carried in a radio resource control (RRC) connection reconfiguration message (see RRCConnectionReconfiguration message in Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an RRCConnectionReconfiguration message as disclosed in Kim, in the system of Yiu as modified by Wigard, and further modified by Damnjanovic in order to reconfigure UE measurement reporting parameters.

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive. With regard to Applicant’s argument on page 9 that Office action has not demonstrated that Yiu qualifies as prior art, Yiu claims priority from provisional application No. 62/502,389 filed on May 5, 2017, and the instant application claims priority to Chinese application CN201710515534.1 filed on June 29, 2017. Furthermore, the cited portion of Yiu are supported by the provisional application No. 62/502,389:
Fig. 11 is supported by Fig. XT.
Fig. 9, cited for a computer readable medium, is supported by Fig. XZ.
Paragraph 41 finds support on page 4, lines 17-19.
Paragraphs 77 and 83 find support on page 6, section k, pages 6-7, section m, and page 7, section b.
Applicant’s argument on pages 11-12, that Wigard does not teach that the network device sends the “switching instruction” to the terminal in response to receiving the measurement result that indicates the terminal is in the air, has been considered but is moot in view of the new ground(s) of rejection. 
Applicant’s also argues on page 12 that Wigard teaches away because the terminal device makes the determination to switch according to its current position.
The Examiner respectfully disagrees. The Examiner has interpreted the “switching instruction” as submitted in the Applicant’s remarks as the claimed “indication information based on the flight status of the flight terminal, wherein the indication information indicates a target measurement-related parameter to which the flight .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshizawa et al (US 20210134165 A1) discloses an aerial vehicle receiving altitude zone setting information transmitted from the base station, the altitude zone setting information being information for setting an altitude zone for classifying a state of the altitude zone of the aerial vehicle, identifying the altitude zone of the aerial vehicle based on the altitude information and the altitude zone setting information, and controlling measurement report processing of reporting a measurement report message including reference signal information indicating a measurement result of the reference signal and the altitude information to the base station based on the altitude zone of the aerial vehicle, such that a frequency of transmitting the measurement report message is changed according to the identified altitude zone.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642